DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ claimed invention, filed 28 June 2021, in the matter of Application N° 17/360,610.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No changes to the originally filed claims have been made.
No new matter has been added.
Thus, claims 1-23 represent all claims currently under consideration.

Information Disclosure Statement
Three Information Disclosure Statements (IDS) filed 24 September 2021 and 28 June 2022 are acknowledged and have been considered.

Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Leonard (US Pre-Grant Publication Nº 2006/0134226 A1; IDS reference).
The instantly claimed composition is recited as comprising from about 0.00005 wt% (0.0005 mg/mL) to about 5 wt% (50 mg/mL) of a copper-containing active agent as the sole active ingredient.
Claim 2 recites the composition comprising from about 0.001 wt% (0.01 mg/mL) to about 0.1 wt% (1 mg/mL) of the copper-containing agent.
Claim 3 recites the composition comprising from about 0.01 wt% (0.1 mg/mL) to about 0.1 wt% (1 mg/mL) of the copper-containing agent.
Claim 4 recites the composition comprising from about 0.001 wt% (0.01 mg/mL) to about 0.01 wt% (0.1 mg/mL) of the copper-containing agent.
Claim 5 recites the species of copper that the composition may comprise.  Claim 6 recites that the copper-containing agent is a copper salt or covalent complex.
Leonard discloses a composition comprising copper (claim 1) wherein said copper component is further defined as being copper gluconate (claim 5) and claim 10 teaches that the copper is present in an amount ranging from about 1.6 mg to about 2.4 mg.
Paragraph [0431] discloses that the practiced composition being in the form of eye drops and proceeds to disclose several compositions which will take this form, among which at ¶[0442] formulation [11] is which comprises the aforementioned copper gluconate.
Each of the weight percent limitations recited in claims 1-4 are considered to be taught by the disclosure at ¶[0431] and claim 10.  The former teaches that eye drop formulations are prepared by admixing 1.5% of the composition with 10% saline and buffer.  The latter claim 10 discloses that the practiced compositions will contain between 1.6-2.4 mg of copper. 
Therein, presuming that claim discloses the amount of copper expected to be present within the various disclosed products, the Examiner submits that the eye drops will contain between 1.6-2.4 mg of copper (e.g., copper gluconate) within a final volume of 100 mL of 10% saline or buffer (e.g., 10 g NaCl in 90 g water).
Thus, 1.6-2.4 mg of copper gluconate in a 100-mL formulation provides a concentration range of 1.6-2.4 mg/100 mL or 0.016-0.024 mg/mL of eye drop solution.  This converts to a weight percentage range of 0.0016-0.0024% w/v.
The foregoing is considered to teach the limitations recited in claims 1-6, 8, and 9.
The limitations recited in claim 10 state that the composition of claim 1 will have a tonicity from about 270 mOsm/kg to about 330 mOsm/kg.  Claim 11 recites that the composition of claim 1 will have a pH of from about 5.8 to about 7.8.
The Examiner concedes that neither property is disclosed outright by the reference.  However, both properties are tied to the composition which is recited in claim 1 and in accordance with MPEP §2112.01(II), “[p]roducts of identical composition cannot have mutually exclusive properties” and a “chemical composition and its properties are inseparable.”  Bearing this in mind, the Examiner conclusively argues that since the composition of claim 1 is anticipated, so too are the properties which are tied to it.
The reference is thus considered to anticipate each of the recited limitations.

Claims 1 and 5-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldacci (WO 2016/162795 A1).
The limitations recited by claims 1, 5, 6, and 8-11 are discussed above.  Claim 7 narrows the species of copper-containing agent to copper sulfate.
Baldacci discloses pyrrolidone carboxylic acid (PCA) compositions for ophthalmic use (see e.g., Title; Abstract; claims).  The Examiner notes that the reference acknowledges this compound as having recognized functionality in the state of the art as a humectant, emollient, and/or moisturizing compound (see pg. 5, lines 1-13).  To this end, the Examiner does not interpret the PCA component of the reference as being defined as an “active” agent or ingredient.  Further evidence to the Examiner’s position is provided in the reference (see pg. 11, lines 4-6) whereby the compound is disclosed as being used to hydrate the eye.
More specifically, the reference discloses a synergistic relationship between the combination of PCA and copper sulfate (see pg. 11, line 24 to pg. 12, line 1).  Examples 3-8 (pages 14-16) disclose formulations comprising copper sulfate present in an amount of 0.0001 g/100 mL of formulation.  This concentration readily converts to 0.001 mg/mL or 0.0001% w/v of copper sulfate in the ocular formulations which meets the limitations of claims 1 and 5-9.
The limitations recited in claim 10 state that the composition of claim 1 will have a tonicity from about 270 mOsm/kg to about 330 mOsm/kg.  Claim 11 recites that the composition of claim 1 will have a pH of from about 5.8 to about 7.8.
The Examiner notes that the only values disclosed for any of the exemplified formulations are presented for the ophthalmic gel in Example 3 and those are a mOsm/kg value of 248 and a pH of 6.13.  Thus, while the limitations of claim 11 are met, it would seem that the gel formulation falls short of claim 10.  However, the Examiner notes that the only other mOsm/kg values that are provided are for Examples 1 and 2, which are directed to eye drop formulations rather than gel formulations.  The osmolality values for Examples 1 and 2 are within the recited range.  The Examiner thus submits in view of these teachings, the osmolality values for Examples 4-7 would be expected to possess similar values as those presented in Examples 1 and 2.
The reference is thus considered to anticipate each of the recited limitations.

Claims 12 and 19-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maia et al. (BRPI 1002523 A2; machine translation from Google Patents provided and cited within the rejection).
The limitations recited in claim 12 are directed to a composition comprising copper perchlorate and a pharmaceutically acceptable excipient.  Claim 19 recites that the composition comprises artificial tears or a balanced salt solution.  Claim 20 recites that the composition will comprise at least one of the listed excipients.  The limitations recited in claim 21 state that the composition of claim 1 will have a tonicity from about 270 mOsm/kg to about 330 mOsm/kg.  Claim 22 recites that the composition of claim 1 will have a pH of from about 5.8 to about 7.8.
Maia discloses copper complexes and methods for preparing them (see e.g., claims).  Therein, the practiced compositions are prepared by adding a copper (II) solution and at least one pharmaceutically acceptable excipient (e.g., buffer solution; Example 4).
The Examiner acknowledges that the instant claim recites the composition as being one that is “ophthalmic” in name.  However, the positively recited limitations of the claimed composition, intended use aside, are expressly met by the reference.  Stated another way, the claim does not recite any compositional or structural elements that categorize the claimed composition as necessarily being “ophthalmic”.
The copper perchlorate solution is taught as being complexed with another, cancer-treating active ingredient or salts thereof.
Lastly, regarding the limitations recited by claims 21 and 22, the Examiner concedes that neither property is disclosed outright by the reference.  However, both properties are tied to the composition which is recited in claim 12 and in accordance with MPEP §2112.01(II), “[p]roducts of identical composition cannot have mutually exclusive properties” and a “chemical composition and its properties are inseparable.”  Bearing this in mind, the Examiner conclusively argues that since the composition of claim 12 is anticipated, so too are the properties which are tied to it.
The reference is thus considered to meet each of the instantly recited limitations.

Nonstatutory, Obviousness-type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of Ambati et al. (USPN 11,065,275 B2).  Although the claims at issue are not identical, they are not patentably distinct from each other.
The methods of treating keratoconus disclosed in claims 1 and 12 of the reference ‘275 patent comprise administering a composition that reads on and is read on by the instantly claimed compositions of claims.  Concentrations identities of the copper containing agents are read on (i.e., copper sulfate and copper perchlorate) as are the tonicity (osmolality) and pH properties. 
Thus, based on the teachings of the reference ‘275 patent, the Examiner respectfully submits that a person of skill in the art, at the time of the filed invention would have had a reasonable expectation of success in achieving the instantly claimed composition, notably as they are prima facie variants of one another.

All claims have been rejected; no claims are allowed.
Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615